UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1662



BRENDA K. MONK, V.A.M., Child,

                                               Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner   of   Social
Security,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:06-cv-00073-JLK)


Submitted: August 30, 2007                  Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda K. Monk, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brenda   K.   Monk    appeals      the   district   court’s   order

accepting the magistrate judge’s recommendation to affirm the

Commissioner’s   decision      to   deny    Monk’s   claim    for   continued

Supplemental Security Income benefits. We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court. Monk v. Astrue, No. 4:06-cv-

00073-JLK (W.D. Va. July 3, 2007).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                    - 2 -